PER CURIAM.
The appellant appeals the summary denial of his motion for posteonviction relief filed pursuant to rule 3.850. We affirm the denial of all but one of the appellant’s claims. In ground three, the appellant alleges that counsel was ineffective for failing to object when the trial court failed to read the “Stand Your Ground” jury instruction stating that there was no duty to retreat. The trial court appears to have denied the claim as facially insufficient. However, the appellant should have been given an opportunity to amend pursuant to Spera v. State, 971 So.2d 754 (Fla.2007) (trial court must give defendant one opportunity to amend facially deficient claims). Accordingly, we reverse and remand the denial of ground three with directions for the trial court to give the appellant a reasonable amount of time to amend the facially insufficient claim. If the appellant files a facially sufficient claim the trial court must attach portions of the record conclusively refuting the claim or hold an evidentiary hearing on the claim.
AFFIRMED in part, REVERSED and REMANDED in part with directions.
CLARK, ROWE, and SWANSON, JJ., concur.